DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 04/25/2022.
Claims 60, 64, 66, 70-71, 80, and 84-85 have been amended. Claim 75 has been newly canceled and no claims have been newly added.

Claims 60, 64, 66, 70-71, 78 and 80-93 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60, 64, 66, 70-71, 78, 81-82, 84-89, 90, 92-93 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 8,486,617-from IDS filed 10/02/2019) in view of Liu et al (US 2012/0321722-from IDS filed 10/02/2021).
Regarding claims 60, 64, 66, 70, 71, 81, 86   Ho teach a method of producing a hemostatic composition comprised of freeze-dried platelets (lyophilized) (column 10 lines 9-37). In general the method comprises providing platelets, exposing the platelets to at least one saccharide, incubating the composition, adding a cryoprotectant and lyophilizing the composition (column 25 lines 1-10). The preferred saccharide that the platelets are incubated with is trehalose (cryoprotectant) (column 26 lines 39-56). The reference cryoprotectant can be any suitable substance that protects the platelets during subsequent freezing including albumin, dextran, PVP, starch, and Ficoll (same as lyoprotectants listed by Applicant’s Specification page 21 para 59)(column 27 line 65- column 28 line 7). Ho teach that the platelets can be from canines (column 18, lines 24-30). Ho teach that the pH of the composition can be any pH that is suitable for the stability and function of the platelets, including pH that is 6.5 and 7.0 (column 22 lines 55-59) and keeping the pH in this range would not increase or decrease the pH by more than 2.4 units. Ho teach wherein incubation is carried out for at least or about 10 minutes up to about 180 minutes (column 27 lines 22-38).
Ho teach that the containers can be any material that is suitable for containing the platelets, including plastic (column 39 lines 4-7). 
Ho do not explicitly disclose that the container is a gas-permeable container.
Liu teach methods of preparing therapeutic blood products (page 20 para 204) and suggest the use of platelet collection bags that are gas-permeable or made from plastic material such as PVC material (page 8 para 85). 
One of ordinary skill in the art to include gas-permeable containers made from materials such as PVC in the method of Ho because Liu suggest that these type of containers are suitable for platelet compositions. One of ordinary skill in the art would have had a reasonable expectation of success because Ho also indicate that plastic containers can be used with their platelets.
Regarding claim 78, Ho teach wherein incubation can be at temperatures of 20˚C, 22˚C, 25˚C, 37˚C or 42˚C (column 27 lines 25-27).
Regarding claim 81, Ho teach wherein the freeze-dried platelet composition (hemostatic composition) results in platelets having a water content (residual moisture content) of less than 10% (column 28 lines 36-47).
Regarding claim 84, Ho teach heating the lyophilized platelets to improve their stability at temperatures greater than 40˚C or any temperatures within the range of 75˚C to 85˚C (column 29 lines 4-16).
Regarding claim 85, Ho teach wherein their freeze-dried platelets are highly stable and have a shelf life (room temperature which falls within the claimed range) of at least 6 months (column 11 lines 25-31).
Regarding claims 87-89 and 93, Ho teach wherein upon rehydration, the platelets show the swirling characteristics of fresh or in-dated, non-activated platelets (column 24, lines 21-25). A fresh platelet composition when swirled is optimally at a pH of 6 to 6.8 (column 51 lines 60-64) thus rendering the claimed pH after rehydration obvious. DMSO is not required for the platelet compositions and thus a rehydrated platelet composition without DMSO is obvious.
Regarding claim 90, Ho teach that their platelet composition when further rehydrated does not show observable reactivity to a human clone of an antibody that binds to CD42b when assayed by florescence (see FACS analysis on reconstituted platelets using fluorescent antibodies at column 60, Example 11). The surface of the activated platelets express other proteins such as P-selectin and the levels of the surface protein GP1b decrease to about 10% of the original levels. Only the expression of P-selectin and binding to Annexin V were detected in freeze-dried platelets (column 36, line 62-column 37 line 4), 
	Regarding claim 92, Ho teach wherein upon reconstitution with water (rehydration) that greater than 50% of the particles in their platelet composition are microparticles and that microparticles are less than 1 µm in size (column 63, Example 16, Figure 12).
Therefore the combined teachings of Ho et al and Liu et al render obvious Applicant’s invention as claimed.



Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 8,486,617-from IDS filed 10/02/2019) in view of Liu et al (US 2012/0321722-from IDS filed 10/02/2021) as applied to claims 60, 64, 66, 70-71, 78, 81-82, 84-89, 90, 92-93 above, and further in view of Bode et al (US 4,994,367-from IDS filed 10/02/2019).
Regarding claim 80, The combined teachings of Ho and Liu render obvious the use of a gas permeable container in the method of Ho as described above. 
Ho do not teach wherein the liquid composition is incubated in a gas permeable container such that a ratio of surface area of the container is relative to the volume of the liquid composition in the container (SA/V ratio) is from 2 cm2/mL to 10 cm2/mL.
Bode teach methods of platelet preparation and disclose that an important factor in determining the shelf life of plasma free platelet preparations is the surface to volume ratio of the container in which the plasma free platelet preparation is stored (column 4 lines 13-36). Bode teach the theory that containers with a surface to volume ratio greater than specified provide too great a surface area against which platelets can collide and thereby become activated, while containers with a smaller with a smaller surface to volume ratio than specified provide insufficient surface area for the gas exchange required to maintain living platelets (column 4 lines 22-30). The SA/V ratios shown were 7, 4 and 2 cm2 per mL, with the 4 cm2/ mL indicated as optimal (column 14 line 54-60) and gas permeable containers were preferred (Column 4, line 31).
Therefore one of ordinary skill in the art would have been motivated to use a SA/V ratio of about 4 cm2/mL with a gas permeable container in the method of Ho because Bode suggest this is an optimal SA/V ratio for platelets in a gas permeable container. One of ordinary skill in the art would have had a reasonable expectation of success because Ho and Bode are motivated to increase the shelf life of platelet compositions.
Therefore the combined teachings of Ho et al, Liu et al and Bode et al et al render obvious Applicant’s invention as claimed.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 8,486,617-from IDS filed 10/02/2019) in view of Liu et al (US 2012/0321722-from IDS filed 10/02/2021) as applied to claims 60, 64, 66, 70-71, 78, 81-82, 84-89, 90, 92-93 above, and further in view of Wolkers et al (US 2002/0009500-from IDS filed 06/29/2021).
Regarding claim 83, Ho do not teach wherein their process does not cause aggregation of the canine platelets to occur.
Wolkers teach methods of processing freeze-dried platelets for therapeutic purposes (abstract). Wolkers teach that before a pre-hydration step that it is desirable to have diluted the platelets in the drying buffer to prevent aggregation during the pre-hydration and rehydration (page 5 para 50). Wolkers teach that the ultimate recovery of the platelets is about 70% with no visible aggregation (page 5 para 50).
One of ordinary skill in the art would have been motivated to modify the Ho method to dilute the platelets in a drying buffer to prevent aggregation during pre- and rehydration of platelets because Wolkers suggest it is desirable to avoid premature aggregation of platelets. One of ordinary skill in the art would have had a reasonable expectation of success because both Ho and Wolkers are forming platelet compositions for therapeutic use.
Therefore the combined teachings of Ho et al, Liu et al and Wolkers et al et al render obvious Applicant’s invention as claimed.


Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 8,486,617-from IDS filed 10/02/2019) in view of Liu et al (US 2012/0321722-from IDS filed 10/02/2021) as applied to claims 60, 64, 66, 70-71, 78, 81-82, 84-89, 90, 92-93 above, and further in view of Valentini et al (Veterinary and Comparative Oncology 2011-from IDS filed 10/02/2019).
Regarding claim 91, Ho teach wherein their platelet composition shows observable reactivity to a human antibody that binds to CD41, when assayed by fluorescence (column 60 example 11). The freeze-dried platelets showed a percent of constitutively expressed receptors GP11b/111a ranging 100% respectively, with respect to fresh platelets (column 60 example 11).
Ho do not teach wherein their composition shows observable reactivity to a human antibody that binds to CD61 and a human antibody that binds to CD9.
Valentini teaches the observable reactivity to a human antibody that binds CD61 and CD9 with canine platelets (abstract, page 2 column 1, page 3 Table 2). Valentini suggest that the use of CD9 alone does not permit platelet identification, but in association with other platelet markers, such as CD61, it is possible to confirm platelet/megakaryocyte origin (page 6 column 1).
One of ordinary skill in the art would have been motivated to use CD9 and CD61 as well as CD41 as markers for platelet confirmation because Valentini suggest that such is beneficial. One of ordinary skill in the art would have had a reasonable expectation of success because Valentini and Ho are both assaying canine platelets with fluorescent antibodies.
Therefore the combined teachings of Ho et al, Liu et al and Valentini et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 60, 64, 66, 70-71, 78 and 80-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16, 19, 25-45 of copending Application No. 16/818622 (reference application) in view of Ho et al (US 8,486,617-from IDS filed 10/02/2019)  (US 2012/0321722-from IDS filed 10/02/2021), Wolkers et al (US 2002/0009500-from IDS filed 06/29/2021) and Valentini et al (Veterinary and Comparative Oncology 2011-from IDS filed 10/02/2019).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to methods of making canine platelet compositions that can be used as a hemostatic composition and products made by such processes. Ho, Wolkers and Valentini teach those features missing from the claims as described above.
Therefore the combined teachings of the reference claims and Ho et al, Wolkers et al and Valentini et al render obvious the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 60, 64, 66, 70-71, 78 and 80-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 8,486,617 (from IDS filed 10/02/2019) in view of Bode et al (US 4,994,367-from IDS filed 10/02/2019), Wolkers et al (US 2002/0009500-from IDS filed 06/29/2021) and Valentini et al (Veterinary and Comparative Oncology 2011-from IDS filed 10/02/2019).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to methods of making platelet compositions that can be used as a hemostatic composition and products made by such processes. Bode, Wolkers and Valentini teach those features missing from the claims as described above.
Therefore the combined teachings of the patent claims and Bode et al, Wolkers et al and Valentini et al render obvious the current claims.


Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Ho does not teach the type of container to be used during incubation for making a hemostatic composition or its role in the maintaining the pH of the composition. Applicant argues that Ho does not address the need to maintain the pH during the incubation step and asserts that Ho teaches that a pH range suitable for stability and function of platelets can be 4.0-8.5.
This is not found persuasive. Ho teach that the containers can be any material that is suitable for containing the platelets, including plastic (column 39 lines 4-7). Ho teach that the pH of the composition can be any pH that is suitable for the stability and function of the platelets, including pH that is 6.5 and 7.0 (column 22 lines 55-59) and keeping the pH in this range would not increase or decrease the pH by more than 2.4 units. While Ho do not specifically describe the use of a gas-permeable container, the teaching of Liu is relied upon for this feature. 
In response to applicant's argument that Ho does not teach the role that the container has on maintaining the pH of the composition or address the need to maintain the pH during the incubation step, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Ho suggests that containers routine in the art of platelet handling are suitable for use in their method and that a desirable pH for their method include 6.5 and 7 which fall within the claimed pH ranges. Liu provides evidence that the containers routinely used for platelet handling are gas-permeable and thus obvious options for the method of Ho.
Applicant argues that Liu does not teach the claimed invention. Applicant asserts that there is no motivation to combine Ho and Liu.
This is not found persuasive. Ho is relied upon for the method of preparing the platelet composition and includes all the claimed details except that the type of container used was gas permeable. Ho explicitly teaches that containers can be any material that is suitable for containing platelets, including plastic (column 39, lines 4-7).  Liu is relied upon in the obviousness rejection to demonstrate that the containers routinely used to handle platelets are gas permeable containers. 
Applicant argues that neither Ho nor Liu recognizes that in a process for making a hemostatic composition comprising dried canine platelets that surprisingly better results are obtained when compositions comprising platelets are maintained at a pH above 5.5 during an incubation of 1 minutes to 180 minutes before a platelet mixture is dried.
This is not found persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art suggests pH values above 5.5 as preferred and also teaches an incubation time which falls within the claimed range as described above.
Applicant argues that Liu uses a gas permeable bag for a completely different purpose to store the living platelets for days before transfusion of the living platelets and not to incubate canine platelets as claimed. Applicant asserts that a skilled artisan would not be motivated to use a gas permeable bag in a 1 minute to 180 minute incubating step before drying a mixture comprising platelets as recited in pending claim 60.
This is not found persuasive. Ho explicitly teaches that containers can be any material that is suitable for containing platelets, including plastic (column 39, lines 4-7).  Liu is relied upon in the obviousness rejection to demonstrate that the containers routinely used to handle platelets are gas permeable containers. Therefore a skilled artisan reading the method of Ho would be motivated to use any container shown in the art to be suitable for use with handling platelets such as those gas permeable containers described by Liu. In addition, platelets that are freeze-dried are still considered living platelets suitable for use in administration to a subject as evidenced by Ho (column 10  lines 9-39).
Applicant argues that the claimed process of claim 60 is based on the unexpected results disclosed in the instant application and assert that it is surprising during the process of making canine hemostatic compositions that the pH of the loading solution can result in significant changes in downstream viability of the composition. Applicant asserts that canine platelets are sensitive to acidic pH environments and hemostatic composition platelet count is increased by the use of a gas-permeable container that provides an environment in which the pH of the incubated composition does not decrease to 5.5 or below. Applicant points to Example 3 and example 5 of their disclosure as evidence of these surprising results.
This is not found persuasive. There is no evidence on the record that the claimed method provides unexpected or surprising results. The prior art discloses that a pH of 6.5 and 7 are desirable for platelets (see Ho column 22 lines 55-59). It is well known in the prior art that blood platelets in general prefer a pH between 6.0 and 7.45 (see Grode US 4,455,299 abstract, column 1 lines 33-36 and Wang et al US 2016/0219870 abstract, page 1 para 13). It is also well known to use gas-permeable containers to handle and store platelets as routine (van der Meer et al., Transfusion and Apheresis Science 2011, abstract, page 301 Section 3. Platelet Storage Containers, page 302, column 2, second paragraph and NasrEldin Pediatric Hematology Oncology Journal 2017, abstract, page 29 Introduction, page 33 Conclusion).
In submitting evidence asserted to establish unobvious results, there is a burden on an applicant to indicate how the examples asserted to represent the claimed invention are considered to relate to the examples intended to represent the prior art and, particularly, to indicate how those latter examples do represent the closest prior art. See In re Borkowski, 595 F.2d 713, 184 USPQ 29 (CCPA 1974); In re Goodman, 339 F.2d 228, 144 USPQ 30 (CCPA 1964). 
The evidence relied upon should also be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter "as a class." In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971 ); In re Hostettler, 429 F.2d 464, 166 USPQ 558 (CCPA 1970). See, also, In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972). 
It should also be established that the differences in the results are in factunexpected and unobvious and of both statistical and practical significance. In reMerck, 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Longi, 759 F. 2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Klosak, 455 F2d 1077, 173 UAPQ 14 (CCPA 1972); In re D'Ancicco, 429 F.2d 1244, 169 USPQ 303 (CCPA 1971 ). Ex parte Gelles, 22 USPQ2d 1318 (BPAI 1992). 
Applicant argues that the container of Bode is also used for long-term storage of a fresh platelet composition and not for a 1 minute to 180 minute incubation period as claimed. Applicant asserts that Bode does not provide the missing teaching for Ho and Liu to arrive at the claimed invention.
This is not found persuasive. Bode is relied upon for the relevance of the SA/V ratio when working with platelet compositions and the importance of optimizing this ratio for the viability and stability of platelet compositions in general. There is nothing in the art that indicates that the SA/V ratio differs depending on the method of making or using the platelets and therefore the teaching of Bode is relevant to the method of Ho. 
Applicant argues that Wolkers does not provide the missing teaching or motivation for Ho and Liu. Applicant argues that Wolkers is silent as to using a gas permeable container as claimed by their invention. Applicant argues that Wolkers does not provide the teaching that the process of the instant application does not cause aggregation of the canine platelets as the aggregation of Wolkers applies to a step after drying of the mixture and point to paragraph 50 of Wolkers as evidence. 
This is not found persuasive. First, Liu is relied upon for the motivation to include a gas permeable container as described above. Second, Wolkers is cited in the obviousness rejection to establish that pre-mature aggregation of platelets is known to be undesirable in a method for freeze-drying platelets and thus provides motivation for the person of ordinary skill in the art to avoid aggregation of platelets when freeze-drying them as taught by Ho. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Valentini does not provide the missing teaching or motivation for Ho and Liu. Applicant argues that Valentini does not provide the missing teaching that the rehydrated hemostatic composition shows observable reactivity to a human antibody that binds to CD41, a human antibody that binds to CD61 and a human antibody that binds to CD9 when assayed by fluorescence as recited in claim 91. Applicant asserts that Valentini discloses binding of antibodies to a fresh platelet and not a rehydrated platelet as recited in the pending claims. Applicant asserts that Valentini is applied to a different composition than the rehydrated hemostatic composition of claim 91.
This is not found persuasive. Ho teach wherein their platelet composition shows observable reactivity to a human antibody that binds to CD41, when assayed by fluorescence (column 60 example 11). Valentini teaches the observable reactivity to a human antibody that binds CD61 and CD9 with canine platelets (abstract, page 2 column 1, page 3 Table 2). Valentini suggest that the use of CD9 alone does not permit platelet identification, but in association with other platelet markers, such as CD61, it is possible to confirm platelet/megakaryocyte origin (page 6 column 1). The process of drying and rehydrating platelets does not change the ability of platelets to express platelet markers. Valentini provides motivation for the person of ordinary skill in the art to include additional platelet markers, such as those claimed, in the method of Ho. 
Applicant argues that obvious double patenting rejections are not valid for the same reason as applied to the references cited above.
This is not found persuasive for the same reasons as cited above as well. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grode, “storage of Blood Platelets”, US 4,455,299
Wang et al., “Stabilization of Blood PH During Sample Storage”, US 2016/0219870
NasrEldin, Eman, “Effect of cold storage on platelets quality stored in a small containers: Implications for pediatric transfusion”, Pediatric Hematology Oncology Journal, 2017, Vol. 2,  pp. 29-34.
van der Meer et al., “Platelet preservation: Agitation and containers”, Transfusion and Apheresis Science, 2011, Vol. 44, pp. 297-304.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632